Mr. Chief Justice Shepard
delivered the opinion of the Court.
The history of this complicated and tedious litigation is given in the report of the cause of Roller v. Clarke, 19 App. D. C. 539. Speaking of the same titles that are here involved, it was *265said: “The titles under which the appellant and the appellees respectively claim, are strict legal titles, and there is nothing in the allegations of the bill that can make them cognizable in equity. The conflict between them can only be adjudicated in an action at law, wherein may be completely determined not only the question of the validity of the tax sale and title thereunder, but also the effect of the former adjudications, whatever that may be.” In accordance with this view, and the further one, that a bill for partition could not be maintained where the legal title is in dispute, the degree was reversed and the cause remanded, that the equity proceedings might be suspended for a reasonable time within which the complainant, Clark, might bring an action of ejectment to determine the question of title. Upon return of the mandate, Clark failed to elect to bring his action at law, and his bill was dismissed. On appeal that decree was afñrmed. 23 App. D. G. 453. This course was pursued by Clark in order to obtain an appeal to the Supreme Court of the United States to review the decree first rendered. That court affirmed the decree, but modified the same so as to permit the bill for partition to stand, if complainant preferred, while he should begin an action of ejectment against Roller, upon condition that the latter shall admit that he is in possession; otherwise the bill to be finally dismissed. Clark v. Roller, 399 U. S. 541, 50 L. ed. 300, 26 Sup. Ct. Rep. 141. In concluding the opinion in that ease, Mr. Justice Holmes said: “The argument took a wider range than the matters which we have discussed, but we deem nothing further material for the decision of the ease. The defendant * * * seeks to have ns now consider his title, and declare it good. But it is obvious that he gets all that he can hope for by his intervention when partition is postponed to a trial at law.”
When the cause was remanded, Clark voluntarily dismissed his bill and began the action of ejectment which Roller seeks to enjoin.
The argument has taken the same wide range adverted to in the opinion of the Supreme Court, and of this court in the former decisions. The contention has been made that the de*266cisión of the Supreme Court and the mandate thereon permitting the action of ejectment is conclusive, and precludes airy-further proceeding in equity. The decision and decree of the United States Supreme Court was based upon the assumption that Roller relied entirely upon a legal title, acquired under a tax sale. We are not prepared to say that, should it afterwards be made to appear that he had an equitable title, or one for the assertion and protection of which there is no complete and adequate remedy at law, it was the intention, nevertheless, to bar his entry in a court of equity; but there is no occasion to decide that question. The present bill sets out the same legal title as before, but claims jurisdiction in equity on the following grounds: (1) The loss or destruction of the records of tax assessments, advertisements, and reports of sale, by reason of which “it may be doubtful whether in a court of law evidence can bo adduced to show that sale was regular and valid.” (2) Laches of Clark and those under whom he claims in failing to pay taxes, or to take any steps, for nearly three quarters of a century, towards asserting title or possession. (3) Estoppel by reason of the failure to assert claim or pay taxes during the long period aforesaid, during which money was expended by Roller, as well as the former decrees in equity in the proceedings recited, which it is alleged adjudicated the title.
The difficulty in obtaining the evidence relating to the proceedings terminating in the tax title under which Roller claims affords no ground for resort to equity. Proof of lost records and papers may be made as readily now in an action of law as in a suit in equity. The difficulties in producing the necessary evidence are the same in both.
Laches, though a good defense in equity, is no defense at law. Clark is seeking to assert a legal title in a court of law, and no lapse of time can avail Roller as against him, save adverse possession for the period prescribed by the statute of limitations.
The claim that Clark is estopped by reason of the expenditure of money by Roller on the premises, encouraged by Clark’s long failure to assert his title, his failure to pay taxes, etc., is but another form of asserting his laches as a ground for the inter*267position of equity. If facts can be shown to amount to an estoppel in pais, that defense can be asserted in the action at law. Dickerson v. Colgrove, 100 U. S. 578, 25 L. ed. 618; Baker v. Humphrey, 101 U. S. 494, 25 L. ed. 1065; Lansburgh v. District of Columbia, 8 App. D. C. 10—18. Moreover, no facts constituting an estoppel in pais are alleged in the bill, much less anythi ng tending to show that such estoppel could only be made available in equity.
Former adjudications of the title through the decrees in equity alleged in the bill are as available at law as in equity. The principles applicable are the same in equity as at law, and the effect is the same.
The contention of the appellant obtains no support from the decision in which he relies. Wehrman v. Conklin, 155 U. S. 314, 39 L. ed. 167, 15 Sup. Ct. Rep. 129. That case was a suit to enjoin an action of ejectment and to quiet title of the plaintiff in possession. It was expressly held that laches of the defendant afforded no ground for resort to equity, and that an estoppel in pais was available at law as in equity. The bill was sustained on the ground that, when analyzed, it was really in the nature of a judgment creditor’s bill to annul and remove, as a cloud upon title, an old conveyance made with the intent to defraud creditors.
If Roller can prove that his tax title is regular, or that his possession has ripened into title under the statute of limitations, ho will succeed in the action at law, and the judgment therein will settle the question of his title as completely and effectually as could be accomplished by a decree in equity canceling his opponent’s deed.
Being of the opinion that the court below was right in dismissing the bill, the decree will be affirmed, with costs.

Affirmed.